Citation Nr: 0832380	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-38 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	 Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
puncture wound of the left hip.

2.	 Entitlement to service connection for avascular 
necrosis, right hip, claimed as secondary to left hip 
avascular necrosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a December 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which denied claims for service 
connection for avascular necrosis of the right and left hips.

In July 2008, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge (VLJ) of the Board 
in Washington, D.C.  A transcript of the proceeding is of 
record.

The Board notes that a prior final May 1995 RO rating 
decision denied a claim for residuals of a puncture wound of 
the left hip.  The veteran must present new and material 
evidence to reopen this claim, before the Board may 
adjudicate the merits of the claim for service connection for 
a left hip disability as due to that underlying injury.  See 
38 C.F.R. § 3.156(a) (2007); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  There is no prejudicial effect in 
considering the veteran's petition to reopen without first 
remanding to the RO as the Board will reopen the previous 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is granting the veteran's petition to reopen, and 
claim for service connection for avascular necrosis of the 
left hip on the merits.  The issue of entitlement to service 
connection for avascular necrosis of the right hip is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	 In a March 1995 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for residuals of a puncture wound of the left hip, and the 
veteran did not commence an appeal of that decision.

2.	 Since that time, additional evidence has been received 
which was not previously of record, and relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.

3.	 The February 2008 VA orthopedic examiner has determined 
that the veteran's avascular necrosis of the left hip is at 
least as likely as not due to a puncture wound of the left 
hip during service.


CONCLUSIONS OF LAW

1.	 The May 1995 rating decision that denied entitlement to 
service connection for residuals of a puncture wound of the 
left hip is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.104(a) (2007).

2.	 New and material evidence has been received to reopen 
the previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2007).

3.	 The criteria for a grant of service connection for 
avascular necrosis, left hip, are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 &  Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has specified duties to notify and assist a claimant seeking 
to establish entitlement to compensation or other benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting the 
veteran's petition to reopen a claim for service connection 
for residuals of a puncture wound of the left hip, and claim 
for service connection for avascular necrosis, left hip, due 
to that injury.                 This constitutes a full grant 
of the benefit sought on appeal regarding a claimed          
left hip disability.  Hence, even assuming, without deciding, 
that any error was committed with respect to implementation 
of the VCAA's duty to notify and assist provisions, such 
error was harmless in its application to adjudication of this 
matter, and need not be further discussed.  See Bernard, 
4 Vet. App. at 384.  See also  Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317  (Fed. Cir. 
2007). 

Analysis of the Petition to Reopen

The RO's May 1995 rating decision denied the veteran's 
original claim for service connection for a puncture wound of 
the left hip based on absence of post-service evidence of the 
claimed disability.  While service treatment history 
indicated the occurrence of a puncture wound as described, 
there were no actual medical findings of a residual 
disability.  Evidence considered at that time consisted of 
service treatment records.  The veteran was notified of that 
determination the following month.  He did not initiate an 
appeal through filing a timely notice of disagreement (NOD), 
and therefore the May 1995 rating decision became final and 
binding on the merits.  See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.201. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of           the 
claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, 
although not its weight, is to be presumed.        Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. 
Brown,                    9 Vet. App. 273, 283 (1996).

Following the RO's denial of the veteran's claim, there are 
several additional items of evidence that have been 
associated with the claims file.  These consist of a February 
2008 VA orthopedic examination report; the report of an 
October 2005 VA examination for hypertension; VA outpatient 
records dated from June 1997 to December 2007; a September 
2006 VA hospitalization report; a March 2006 letter  from a 
Dr. T.M., an orthopedist; records from an orthopedic clinic 
dated from September 2004 to August 2005; and records 
pertaining to the receipt of disability benefits from the 
Social Security Administration.

There are one or more sources of additional evidence which 
establish the element of the veteran's claim that was 
previously deficient, the existence of a current disability 
with the plausible likelihood of an association with the 
veteran's injury during service.  The February 2008 VA 
examination indicated a diagnosis of bilateral avascular 
necrosis.  Records from the Mountain Home VA Medical Center 
(VAMC) meanwhile show in May 2005 treatment for bilateral hip 
pain.                The veteran underwent right and left 
total hip arthroplasties at that facility in          May 
2006.  Further indication as to relevant diagnosis is 
provided in the          March 2006 private orthopedist's 
correspondence indicating an impression of bilateral hip 
degenerative joint disease secondary to avascular necrosis.  
Based on the above there is sufficient evidence to conclude 
there is a current left hip disability.  See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability.").  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

Hence, the Board finds that new and material evidence has 
been presented to warrant reopening of the claim for service 
connection for residuals of a puncture wound of the left hip.  
38 C.F.R. § 3.156. The veteran's petition to reopen is 
therefore granted.  The underlying claim will be reconsidered 
on a de novo basis        in adjudicating the issue of 
service connection for avascular necrosis, left hip,          
as due to the in-service hip injury. 

Service Connection

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2007).  
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As the record indicates there is competent evidence linking 
the veteran's avascular necrosis of the left hip with an in-
service injury in which he sustained puncture wounds to the 
left side, service connection for this left hip disorder is 
being granted.
The pertinent service treatment history in this case 
indicates that in May 1993           the veteran sustained an 
injury to the left side when he fell onto a fence post, with 
puncture wounds to the left thigh and gluteus maximus.  It 
appeared that there were some small to medium sized blood 
vessels that were torn.  A left hip x-ray showed no 
radiographic foreign body and was otherwise unremarkable.  
The following month it was noted that his wounds were 
healing.  An October 1994 examination for purposes of 
separation notes the previous history of a left side puncture 
wound.

Upon discharge from service, in July 2003 the veteran began 
to complain of left hip pain.  The assessment provided in May 
2005 was sharp pain in both hips and also across the lower 
back.  In July 2005, the impression was minimal degenerative 
joint disease of the right hip. 

The March 2006 correspondence from a private orthopedist 
states that while the exact etiology of avascular necrosis 
was somewhat unclear and probably idiopathic,             
there was no question that the significant traumatic event 
which the veteran sustained in service could have been a 
serious exacerbation to the underlying avascular condition.

The veteran's February 2008 VA orthopedic examination 
resulted in the diagnosis of bilateral avascular necrosis.  
The examiner indicated that service records demonstrated the 
puncture wounds to the left hip area entered the left vastus 
lateralis and left gluteus maximus.  It was observed that 
avascular necrosis in adults could come after significant 
injury to the hip joint or surrounding vascular structures, 
but could also be idiopathic and this was likely involving 
the veteran's right hip.  He further concluded however, that 
it was at least as likely as not that the left hip disability 
was related to the puncture wounds during service. 

These findings establish a current disability, precipitating 
injury in service,          and moreover, competent medical 
evidence that the present left hip disability was incurred 
due to service.  The February 2008 VA examiner's opinion 
representing the most definitive statement on causation was 
grounded in a thorough examination and medical history 
review, and as a result carries significant probative weight.                
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Thus, the preponderance 
of the evidence as to whether a left hip disability is 
attributable to service is favorable, and the claim for 
service connection for avascular necrosis of the left hip is 
granted. 38 U.S.C.A. § 5107(b); 38 C.F.R.        § 3.102.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for residuals of a puncture 
wound of the left hip; moreover, the claim for service 
connection for avascular necrosis, left hip, is granted.


REMAND

The Board finds that specific additional development is 
necessary on the claim for service connection for avascular 
necrosis, right hip, before issuing a decision on this 
matter.  As the veteran indicated during the pendency of the 
appeal, and clarified during the July 2008 Board hearing, the 
stated theory of entitlement is that right hip avascular 
necrosis developed secondarily to the identical disorder on 
the left side.  See 38 C.F.R. § 3.310(a).  See also Anderson 
v. West, 12 Vet. App. 491, 495 (1999), citing Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).  Given the grant of 
service connection above for left hip avascular necrosis, the 
basis of recovery of secondary service connection warrants 
closer inquiry.  

An additional VA medical examination is therefore warranted 
to evaluate whether the claimed right hip disability is 
etiologically related to the service-connected disability on 
the left side.  While this was previously intended to have 
been addressed on the February 2008 examination, that report 
was limited in discussion to whether the right hip disorder 
had a connection to service.  The requested VA examination 
should address all components of the issue of secondary 
service connection, including for compensation for a claimed 
disability based on both causation and chronic aggravation by 
an existing service-connected disorder,              and 
should also encompass review of the entire medical history of 
record.              See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007) (VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim).

While this matter is on remand, appropriate action should be 
taken to obtain all further relevant records of VA medical 
treatment from the Mountain Home VAMC, since the most 
contemporaneous such reports are dated from December 2007. 
Whereas the corresponding records of this treatment are 
constructively presumed to be in VA's possession, the RO/AMC 
should request copies of these records from the above 
facility.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
See also 38 C.F.R. § 3.159(c)(2) (pertaining to requests for 
records in the custody of a Federal department or agency). 

Accordingly, this claim is REMANDED for the following action:

1.	 The RO/AMC should obtain all 
additional records pertaining to the 
veteran's outpatient treatment at the 
Mountain Home VAMC since December 2007, 
and then associate all records obtained 
with his claims file.

2.	 The RO/AMC should then schedule 
the veteran for another VA examination 
with an orthopedist to ascertain the 
current nature and likely etiology of his 
avascular necrosis of the right hip.  The 
claims folder must be made available for 
the examiner to review.  Any tests deemed 
necessary should be accomplished 
including           x-ray studies. The 
examiner should then provide an opinion 
as to whether it is at least as likely as 
not          (i.e., a 50 percent or 
greater probability) that the veteran's 
avascular necrosis of the right hip is 
etiologically related to his service-
connected left hip avascular necrosis.  
The examining VA physician should 
indicate whether a secondary medical 
relationship between left hip avascular 
necrosis and the claimed right side 
disability exists on the basis of either 
causation, or chronic aggravation (i.e., 
a progressive worsening not due to the 
natural disease process).  The physician 
should further note consideration of the 
March 2006 report from a private 
orthopedist indicating that the left hip 
disorder may have caused or contributed 
to right hip avascular necrosis.  

A complete rationale must be provided for 
any opinion offered in a typewritten 
report.  

3.	 The RO should then review the 
claims file.  If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective 
action should be undertaken before 
readjudication.  Stegall v. West,         
11 Vet. App. 268 (1998).

4.	 Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for avascular 
necrosis, right hip, claimed as secondary 
to a left hip avascular necrosis, based 
upon all additional evidence received.       
   
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


